Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Claim Objections
Claim 5-6 are objected to because of the following informalities:  claim 5, line 6 should recite –wherein the at least one joint-- in order to provide proper antecedent basis.  Appropriate correction is required. Claim 6 directly depends from claim 5 and is also objected to for the reasons stated above regarding claim 5. 
 
Claim Rejections - 35 USC § 112
In view of the amendment filed on 11/15/2021clarifying the language of claims the 112 rejections made against the claims in the office action of 7/9/2020 have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 3 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 and 18 recite a memory storing an angular position of the electrical motor when the absolute value of the torque produced by the electrical motor detect by the sensor is equal to or greater than the specified first threshold, however the original disclosure (i.e. original specification, claims and drawings) does not provide support for the amended claim language. The specification recites storing an angular position for the electric motor when the absolute value of the torque detected by the torque detecting unit is equal to the first threshold (e.g. para. [0013], [0060] of published application US 2019/0175292) it does not recite that the angular position is stored when the absolute value of the torque produced by the electrical motor detect by the sensor is greater than the specified first threshold, therefore the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0049816 to Shelton, IV et al. (Shelton) in view of US 2017/0007336 to Tsuboi et al. (Tsuboi) (both previously cited) and US 2009/0062813 to Prisco et al. (Prisco).
In reference to at least claim 12
Shelton teaches methods, systems and device for limiting torque in robotic surgical tools which discloses a method for controlling a medical manipulator 
Tsuboi teaches a robot arm apparatus, robot arm control method and program which discloses a torque sensor being able to detect a torque of the output shaft of a motor (e.g. torque sensor, 183, Fig. 6, para. [0079], [0122], [0126], [0128], [0131], [0139], [0141]) and utilizing the detected torque value for monitoring malfunction (e.g. malfunction detection detected based on …..torque sensor, para. [0159]) [0167], [0180])  which can detect a generated torque and external torque which are used to determine whether the system has a malfunction (e.g. para. [0079], [0122], [0126], [0128], [0141], [0149], [0160], [0180]) and further discloses comparing the detected torque value to see whether it is equal to or greater than a certain threshold value (e.g. para. [0179]-[0180]) and maintaining the current operation of the device as long as the torque remains below the certain threshold value (e.g. monitor torque para. [0164], [0180]). Tsuboi further discloses that when a certain threshold value is exceeded the device operates in a malfunction avoidance operation in which certain restrictions such as reducing the torque provided to the robotic arm are imposed to avoid 
Prisco discloses a medical robotic system with dynamically adjustable slave manipulator characteristics which discloses a method for determining whether to change a parameter for adjusting a strength of a slave manipulator that includes determining a current torque value including an absolute value of the current torque and comparing it to current maximum torque (e.g. absolute value of current torque command, para. [0076]-[0078]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Shelton with the teachings of Tsuboi to include monitoring a torque of the motor and comparing it to a first threshold value to see whether it has exceeded a first threshold for a certain time period and operating the device as usual if the first threshold value is not exceeded for a certain time period in order to yield the predictable result of checking to make sure that the device is operating properly within predefined limits reducing or avoiding malfunction of the robotic arm. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Shelton modified by Tsuboi  with the teachings of Prisco to include using an absolute value of the torque when detecting a torque associated with the motor in order to yield the predictable result of reducing potential overload on the motor. 
In reference to at least claim 17
Shelton, Tsuboi and Prisco teaches a device according to claim 1. Shelton further discloses wherein the controller is configured to reduce the torque by operating the electric motor in an opposite direction (e.g. opposite to the first direction, para. [0010], [0018], [0078]).

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0168747 to Kopp et al. (Kopp) in view of US 2017/0007336 to Tsuboi et al. (Tsuboi) (both previously cited) and US 2009/0062813 to Prisco et al. (Prisco).
In reference to at least claim 12

Tsuboi teaches a robot arm apparatus, robot arm control method and program which discloses a torque sensor being able to detect a torque of the output shaft of a motor (e.g. torque sensor, 183, Fig. 6, para. [0079], [0122], [0126], [0128], [0131], [0139], [0141]) and utilizing the detected torque value for monitoring malfunction (e.g. malfunction detection detected based on …..torque sensor, para. [0159]) [0167], [0180])  which can detect a generated torque and external torque which are used to determine whether the system has a malfunction (e.g. para. [0079], [0122], [0126], [0128], [0141], [0149], [0160], [0180]) and further discloses comparing the detected torque value to see whether it is equal to or greater than a certain threshold value (e.g. para. [0179]-[0180]) and maintaining the current operation of the device as long as the torque remains below the certain threshold value (e.g. monitor torque para. [0164], [0180]). Tsuboi further discloses that when a certain threshold value is exceeded the device operates in a malfunction avoidance operation in which certain restrictions such as reducing the torque provided to the robotic arm are imposed to avoid 
Prisco discloses a medical robotic system with dynamically adjustable slave manipulator characteristics which discloses a method for determining whether to change a parameter for adjusting a strength of a slave manipulator that includes determining a current torque value including an absolute value of the current torque and comparing it to current maximum torque (e.g. absolute value of current torque command, para. [0076]-[0078]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Koop with the teachings of Tsuboi to include monitoring a torque of the motor and comparing it to a first threshold value to see whether it has exceeded a first threshold for a certain time period and operating the device as usual if the first threshold value is not exceeded for a certain time period in order to yield the predictable result of checking to make sure that the device is operating properly within predefined limits reducing or avoiding malfunction of the robotic arm. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Koop modified by Tsuboi  with the teachings of Prisco to include using an absolute value of the torque when detecting a torque associated with the motor in order to yield the predictable result reducing potential overload on the motor. 
In reference to at least claim 19
Kopp modified by Tsuboi and Prisco teaches a device according to claim 1. Kopp further discloses stopping rotation of the motor (e.g. 260, Fig. 5, para. [0042]). Tsuboi disclose a brake mechanism “clutch” between the motor and a moveable unit configured to intermittently transmit the torque of the electric motor to the movable unit, wherein the controller is configured to reduce torque reducing unit reduces the torque by cutting off the clutch (e.g. brake mechanism the prevents rotation, para. [0082], [0091], [0172]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kopp with the teachings of Tsuboi to include a brake .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot since the rejections have been updated in view of the claim amendments. Regarding claim 12, it is noted that the language “in response to” is conditional language since it does not require the step to be performed unless the condition has been met. It is suggested to amend the claim to remove the conditional language, therefore requiring all steps to be performed, e.g. removing the “whether” language. Further, Tsuboi discloses a torque sensor being able to detect a torque of the output shaft of a motor (e.g. torque sensor, 183, Fig. 6, para. [0079], [0122], [0126], [0128], [0131], [0139], [0141]) and utilizing the detected torque value for monitoring malfunction (e.g. malfunction detection detected based on …..torque sensor, para. [0159]) [0167], [0180])  which can detect a generated torque and external torque which are used to determine whether the system has a malfunction (e.g. para. [0079], [0122], [0126], [0128], [0141], [0149], [0160], [0180]) and further discloses comparing the detected torque value to see whether it is equal to or greater than a certain threshold value (e.g. para. [0179]-[0180]) and maintaining the current operation of the device as long as the torque remains below the certain threshold value (e.g. monitor torque, para. [0164], [0180]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0169484 to Iribe et al. which teaches a robot apparatus and load absorbing apparatus and method which discloses monitoring absolute values of torque to detect and reduce overload in the motor. US 2017/0189130 to Weir which . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792